DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4 and 6-20 allowed.

Election/Restrictions
Claims 8-15 are allowable. Claims 1, 3-4, 6-7 and 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 09/04/2020, is hereby withdrawn and claims 1, 3-4, 6-7 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 8 is the inclusion of “a fuel injector mounted to a side wall of a combustion chamber of an engine…a nozzle physically coupled to the injector body comprising a nozzle inlet comprising a first oval shape oriented along a first plane and a nozzle outlet comprising a second oval shape oriented along a second plane perpendicular to the first plane, wherein a longitudinal length of the second oval shape extends in a direction substantially perpendicular to a central axis of the injector spool valve; a fuel outlet…shaped to…inject the fuel into the combustion chamber via the nozzle outlet…and a controller with computer-readable instructions…that when executed enable the controller to: actuate the injector spool valve in a first direction during an intake stroke of a piston positioned to oscillate within the combustion chamber; and actuate the injector spool valve in a second direction, opposite the first direction, during a compression stroke of the piston.” Claims 1 and 16 are allowable because they have been amended to include each of these limitations. The prior art of record does not disclose, suggest or make obvious to one skilled in the art a system having the claimed fuel injector structure that houses a spool valve body having an injector fuel outlet formed therein and a controller configured to actuate the spool valve in opposing directions at times concurrent with the intake and compression strokes of the engine piston.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747